Name: 2008/170/EC: Commission Decision of 27 February 2008 on the adoption of the work plan for 2008 for the implementation of the second programme of Community action in the field of health (2008-2013), and on the selection, award and other criteria for financial contributions to the actions of this programme (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  European construction;  cooperation policy;  EU finance
 Date Published: 2008-02-29

 29.2.2008 EN Official Journal of the European Union L 56/36 COMMISSION DECISION of 27 February 2008 on the adoption of the work plan for 2008 for the implementation of the second programme of Community action in the field of health (2008-2013), and on the selection, award and other criteria for financial contributions to the actions of this programme (Text with EEA relevance) (2008/170/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof, Having regard to Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007 adopting a second programme of Community action in the field of health (2008-2013) (1), and in particular Article 8(1), thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 75 and 110 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Articles 90, 166 and 168(1)(c) thereof, Having regard to Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (4), and in particular Article 6 thereof, Whereas: (1) Under Article 75 of Regulation (EC, Euratom) No 1605/2002 (hereinafter referred to as the Financial Regulation), the commitment of the expenditure should be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Under Article 110 of the Financial Regulation, grants are subject to an annual programme, to be published at the start of the financial year. (3) Under Article 166 of Regulation (EC, Euratom) No 2342/2002 (hereinafter referred to as detailed rules for the implementation of the Financial Regulation), the annual work programme for grants is adopted by the Commission. It is to specify the basic act, the objectives and the schedule of calls for proposals with the indicative amount and the results expected. (4) According to Article 90 of the of the detailed rules for implementation of the Financial regulation, the decision adopting the annual work programme referred to in Article 110 of the Financial Regulation may be considered to be the financing decision within the meaning of Article 75 of the Financial Regulation, provided that this constitutes a sufficiently detailed framework. (5) Under Article 8 of Decision No 1350/2007/EC, the Commission shall adopt an annual work plan setting out priorities and actions to be undertaken, including the allocation of financial resources, criteria for the percentage of Community financial contribution, including criteria for assessing whether or not exceptional utility applies, the arrangements for implementing the joint strategies and actions referred to in Article 9 of the same Decision. (6) Under 8 of Decision No 1350/2007/EC, the Commission shall adopt selection, award and other criteria for financial contributions to the actions of the Programme in accordance with Article 4 of the same Decision. (7) This Decision adopts in a single document the annual work plan, as referred to in recital 5, the selection, award and other criteria for financial contributions to the actions of the Programme as referred to in recital 6 and constitutes the financing decision as referred to in recital 4. (8) Under 168(1)(c) of detailed rules for the implementation of the Financial Regulation, the Commission can decide to award grants without a call for proposals to bodies with a duly substantiated de jure or de facto monopoly. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee of the second programme of Community action in the field of health (2008-2013), (10) According to Article 6 of Decision 2004/858/EC the Executive Agency for Public Health Programme carries out certain activities for implementation of the programme on public health and should receive the necessary appropriations for that purpose, HAS DECIDED AS FOLLOWS: Article 1 1. The work plan for 2008 serving as the financing decision for grants and contracts for the implementation of the second programme of Community action in the field of health (2008-2013) as set out in Annex I is hereby adopted. 2. Within the maximum indicative budget cumulated changes not exceeding 20 % of the maximum contribution of the Community are not considered to be substantial provided that they do not significantly affect the nature and objectives of the work plan. The authorising officer, as referred to in Article 59 of the Financial Regulation, may adopt such changes in accordance with the principles of sound financial management. 3. The Director-General for Health and Consumer Protection shall ensure the overall implementation of this work plan. Article 2 The selection, award and other criteria for financial contributions to the actions under the second Community Programme in the field of health (2008-2013), as set out in Annexes II, IV and V are hereby adopted. Together with the work plan in Annex I, they serve as the financing decision for grants and contracts for the implementation of the second programme of Community action in the field of health (2008-2013). Article 3 The budget allocations necessary for management of the programme of Community action in the field of public health (2003-2008) shall be allocated to the Executive Agency for the Public Health Programme created by Decision 2004/858/EC. Done at Brussels, 27 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 301, 20.11.2007, p. 3. (2) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (3) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13). (4) OJ L 369, 16.12.2004, p. 73. ANNEX I Annual Work Plan 2008 including budgetary implications and funding criteria for grants 1. GENERAL CONTEXT 1.1. Policy and legal context Decision No 1350/2007/EC (hereinafter referred to as Programme Decision) established the second programme of Community action in the field of health (2008-2013), hereinafter referred to as second Health Programme. This replaces the previous Programme of Community action in the field of public health (2003-2008) (1) which laid down the foundations for a comprehensive and coherent approach to public health at EU level contributing to promote a high level of health and well-being throughout the Community. Besides other actions, 329 projects have been selected for financing from the Call for proposals under this programme (2). The second Health Programme is intended to complement, support and add value to the policies of the Member States and contribute to increased solidarity and prosperity in the European Union. The Programme's objectives are to improve citizens' health security; to promote health, including the reduction of health inequalities and to generate and disseminate health information and knowledge. In Article 8(1) of the Programme Decision it is stated that the Commission shall adopt: (a) the annual work plan for the implementation of the Programme, setting out: (i) priorities and actions to be undertaken, including the allocation of financial resources; (ii) criteria for the percentage of Community financial contribution, including criteria for assessing whether or not exceptional utility applies; (iii) the arrangements for implementing the joint strategies and actions referred to in Article 9; (b) selection, award and other criteria for financial contributions to the actions of the Programme in accordance with Article 4. According to Article 75 of the Financial Regulation (FR) applicable to the general budget of the European Communities (3), the commitment of the expenditure should be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. According to Article 90 of the detailed rules for the implementation of the Financial Regulation (IR), the decision adopting the annual work programme referred to in Article 110 of the FR, may be considered to be the financing decision provided that this constitutes a sufficiently detailed framework. This document aims to fulfil those obligations and present the different activities scheduled for 2008. The Public Health Executive Agency (PHEA) is expected to carry out all the operations necessary for the management of the work plan 2008, in particular those linked to the awards of contracts and grants, provided the Commission decides to extend the duration of its lifetime in accordance with the provisions of Council Regulation No 58/2003/EC (4). 1.2. Resources The Programme Decision sets a total budget of EUR 321 500 000 for the period from 1 January 2008-31 December 2013. The budgetary authority has approved a total budget of EUR 46 600 000 (5) for 2008 for the budget lines 17 03 06 and 17 01 04 02. Budget line EUR 17 03 06  Community action in the field of health 45 200 000 17 01 04 02  Expenditure on administrative management 1 400 000 Total 46 600 000 The budget line 17 01 04 02  Expenditure on administrative management of the programme will be used for the organisation of workshops and experts meetings, publications, various communication activities and other current expenditure supporting the implementation of the objectives of the programme. Additional contributions from EFTA countries members of the European Economic Area (Iceland, Liechtenstein, and Norway) and candidate countries participating in the Programme will be made during the year (6). These are estimated at EUR 1 113 740 from EEA/EFTA countries (7) and EUR 119 723 from candidates countries (Croatia) (8). The total budget for 2008 is therefore estimated at EUR 47 833 463:  the total for the operating budget is estimated at EUR 46 395 003;  the total for the administrative budget is estimated at EUR 1 438 460. The budget line for administrative appropriations related to the PHEA is 17 01 04 30. The budget line for International agreements and membership of international organisations in the field of public health and tobacco control is 17 03 05. 1.2.1. Indicative amounts The amounts indicated in the following chapters are indicative. In accordance with Article 90(4) of IR, non-substantial variations in the order of +/  20 % are possible under each financing mechanism. 2. FINANCING MECHANISMS The wider range of financing mechanisms offered under the second Health Programme will be implemented from 2008 where possible, especially for operating grants and joint actions for which 2008 will be the first year of implementation. In addition, the budget reduction in Call for proposals and greater focus on calls for tender and other financing mechanisms, such as joint actions and operating grants, aim to maximise the efficiency and added-value of actions financed, and to ensure that finances are channelled more directly towards meeting programme objectives. However, in case resources from the operating budget would remain available at the end of 2008, these will be reallocated to the funding of grants selected through the Call for proposals 2008 as a priority. Grants shall be covered by a written agreement. Provided the Commission decides to extend the duration of its lifetime in accordance with the provisions of Council Regulation No 58/2003/EC, all financing mechanisms will be executed under the responsibility of the PHEA, except point 2.9 which is under the direct responsibility of the Commission. Relevant calls and information will be published on the PHEA web-site (9). 2.1. Call for proposals for Projects The grants should be financed under Budget line 17 03 06  Community action in the field of health. The total indicative amount for the Call for proposals is estimated at EUR 28 541 003 (around 62 % of the operating budget). A Call for proposals will be published in the Official Journal at the end of February 2008 (indicative date) describing the areas for funding, the selection and award criteria and the procedures for application and approval. All projects should provide high European added value, be innovative in nature and the duration should not normally exceed three years. Where relevant, information should be included on how a gender perspective will be taken into account. All proposals must demonstrate, where relevant, that synergies can be identified with current research activities funded under the Scientific Support to Policies' activities of the 6th Framework Programme (10) as well as projects to be funded under the health and related themes of the 7th Research Framework Programme (11). As far as the allocation of resources for the call for proposal is concerned, a balance between the programme's different strands will be pursued, while taking into account the quality and quantity of proposals received, unless particular public health emergencies (e.g. pandemic influenza) arise to justify any reallocation of resources. Given the complementary and motivational nature of Community grants, at least 40 % of the project costs must be funded from other sources. Consequently, normal financial contribution can be up to 60 % per project of the eligible costs for the projects considered. In each individual case the maximum percentage to be awarded will be determined. A maximum Community contribution per beneficiary (i.e. per main and per associated beneficiary) of 80 % of eligible costs could be envisaged where a proposal is of exceptional utility, as specified under point 3.1. No more than 10 % of the number of funded projects should receive Community contribution of over 60 %. It should be noted that the indicative amount for Community financial participation in the selected projects can vary from  20 % to + 10 % in respect of the amount requested by the beneficiary. The selection, award and other criteria for financial contributions to the actions of the Programme, in accordance with Article 4 of the Programme Decision, are detailed in Annex II. Details concerning eligibility of travel costs and subsistence expenses are provided in Annex III. 2.2. Calls for Tender Services procurements should be financed under 17 03 06  Community action in the field of health. The indicative number and type of contracts are specified under points 3.2, 3.3 and 3.4. The overall indicative amount for tenders would be up to EUR 9 300 000 (around 20 % of the operating budget), calls for tenders will be launched during the year, where possible in the first half. 2.3. Joint actions Joint actions should be financed under Budget line 17 03 06  Community action in the field of health. The total indicative amount is estimated up to EUR 2 300 000 (around 5 % of the operating budget). Some actions in 2008 will be eligible for financing as joint actions by the Community and one or more Member States or by the Community and the competent authorities of other countries participating in the Programme. Participating countries will be invited to submit proposals for joint actions explicitly identified as such. Community contributions may only be awarded to a public body or a non-profit-making body, designated through a transparent procedure by the Member State or the competent authority concerned and agreed by the Commission. The Community contribution for joint actions shall not exceed 50 %, except in cases of exceptional utility, where the Community contribution shall not exceed 70 %. Exceptional utility occurs for joint actions:  meeting the criteria specified in point 3.1 and  consisting in the participation of bodies from at least 10 participating countries or in the participation of bodies from 3 participating countries, where the action is proposed by a body from a Member State which has acceded to the European Union since 1 May 2004 or by a Candidate Country. The selection and award criteria for joint actions are detailed in Annex IV. Details concerning eligibility of travel costs and subsistence expenses are provided in Annex III. 2.4. Operating Grants Operating grants should be financed under Budget line 17 03 06  Community action in the field of health. The total indicative amount is estimated at EUR 2 300 000 (around 5 % of the operating budget). Financial support for activities may be awarded to European organisations which fulfil the following criteria:  are a non-governmental body or a specialised network, non-profit-making and independent of industry, commercial and business or other conflicting interests;  are legally established under the law of one of the eligible countries for the Programme;  are operating at European level and have members in at least half of the Member States, with a balanced geographical coverage, and pursues as its primary goal one or more objectives of the Programme, and  have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding. Preference will be given to those organisations which cover activities as specified in this work plan, points 3.2, 3.3 and 3.4. A call for proposals will be published in the Official Journal during the first half of 2008, describing the areas for funding, the selection and award criteria and the procedures for application and approval. The financial support shall not exceed 60 % of the expenditure involved in carrying out eligible activities. In cases of exceptional utility, the Community contribution shall not exceed 80 %. Exceptional utility may occur when activities have very significant European added value, as indicated in point 3.1. As laid down in Article 4(2) of the Programme Decision, the renewal of financial contributions set out in paragraph 1(b) to non-governmental bodies and specialised networks may be exempted from the principle of gradual decrease. The selection and award criteria for operating grants are detailed in Annex V. 2.5. Conferences in the field of public health and risk assessment Financial contributions for conferences organised in the field of public health and risk assessment should be financed under Budget line 17 03 06  Community action in the field of health. The total indicative amount is estimated at EUR 700 000: EUR 200 000 for conferences organised by the Presidency of the Union and EUR 500 000 for other conferences. For organisational reasons, conferences must be held in the second half of 2008 or in the first half of 2009. 2.5.1. Conferences organised by the Presidency of the European Union Conferences accorded priority by the Presidency of the European Union are eligible for lump sum financing by the Community. The total indicative amount is estimated at EUR 100 000 (maximum 50 % of the total budget) per conference (12) at a maximum one conference per Presidency, in accordance with the conditions laid down in Article 181 of the IR. Due to the nature of the organisations involved, this is a de facto monopoly. According to Article 168(1)(c) of the IR, grants can be allocated without a call for proposals to organisations in a monopoly situation. 2.5.2. Other conferences Financial contributions by the Community may be awarded for the organisation of conferences which:  Pursue as their primary goal one or more priorities of this annual work programme as described in points 3.2, 3.3 and 3.4;  Have wide-European Union dimension, e.g. with the participations of representations from 10 or more countries participating in the second Health Programme;  Are organised by a public body or a non-profit-making body agreed by the Commission established in a Country participating in the second Health Programme. A Call for proposals for conferences will be launched in the first quarter of 2008 describing the areas for funding, the selection and award criteria and the procedures for application and approval. Selected conferences are eligible for lump sum financing by the Community up to EUR 100 000 (maximum 50 % of the total budget) per conference, although co-financing is still requested. 2.6. Cooperation with international organisations Funding for actions with international organisations should be financed under Budget line 17 03 06  Community action in the field of health. The total indicative amount is estimated up to EUR 2 300 000, which is around 5 % of the operating budget. In accordance with Article 12 of the Programme Decision, relations and cooperation with international organisations should be encouraged. This will be done with those international organisations having the capacities needed to tackle health priorities for the European Union identified in the annual work plan. Funding for actions with the international organisations will be allocated through grant agreements without previous call for proposals as foreseen by Article 168(1) recitals (c) and (f) of the IR, to organisations in a monopoly situation or to a particular type of body on account of its technical competences, its high degree of specialisation or its administrative power. Direct grant agreements will improve the synergies and responsiveness of the European Commission to international organisations where actions are jointly covered. These organisations have certain capacities linked to their specific tasks and responsibilities, which make them particularly qualified to carry out some of the actions set out in this Work Programme and for which direct grant agreements are considered to be the most appropriate procedure. The amount of the financial contribution can be up to 60 % per organisation of the eligible costs for the actions considered. The Commission will determine in each individual case the maximum percentage to be awarded. In 2008, the following international organisations may be funded for the implementation of actions specified under points 3.2, 3.3 and 3.4:  Organisation for Economic Co-operation and Development (OECD)  World Health Organisation (WHO), including the International Agency for Research on Cancer (IARC), affiliated to the WHO  The Council of Europe (CoE). 2.7. Scientific Committees The activity of Scientific Committees relevant to Public Health should be financed under budget line 17 03 06  Community action in the field of health. An overall amount of EUR 254 000 will be earmarked for the payment of allowances to participants in meetings relating to the work of the scientific committees and of rapporteurs for completion of scientific committee opinions, in the framework of the Scientific Committees (13). These allowances will cover all fields relevant to the second Health Programme, i.e. 100 % of costs for the SCHER (Scientific Committee on Health and Environmental Risks) and 50 % (as an indicative percentage) of costs for the SCENIHR (Scientific Committee on Emerging and Newly Identified Health Risks) and for Coordination. In 2008, the Scientific Committees will be assessed against other EU Risk Assessment bodies in view of the forthcoming revision of the Committees. This will be by means of a Call for tender, as set out in 2.2. 2.8. Sub-delegation to Eurostat Articles 51 and 59 of the FR and Articles 6 to 8 of the Internal Rules on the implementation of the general budget of the European Communities (14) refer to the conditions and rules of the instrument of sub-delegation. A sub-delegation for a maximum amount of EUR 700 000, under budget line 17 03 06  Community action in the field of health, will be given to the Directorate-General Eurostat (Eurostat) for the purposes of supporting actions as specified in point 3.4. 2.9. Other activities Other activities like the organisation of workshops, and expert meetings, publications and various communication initiatives will be principally financed under the budget line 17 01 04 02  Expenditure on administrative management of the programme. For some specific technical matters, as described in chapter 3, administrative agreements with the Joint Research Centre are envisaged which will be financed under budget line 17 03 06  Community action in the field of health. The annual EU contribution for 2008 to the WHO Framework Convention on Tobacco Control which amounts to EUR 190 779 will be financed under the budget line 17 03 05  International agreements and membership of international organisations in the field of public health and tobacco control. 3. PRIORITY AREAS FOR 2008 Priority actions for 2008 have been selected in line with the Programme Decision. These priorities should be considered in the context of actions already funded under the previous Programme (15) and the fact that further priorities will be defined in later years of the Programme period. It should be noted that the structure of this work plan is based on thematic areas of priorities due to a communication effort to make the work plan more user friendly for applicants and readers. 3.1. Issues of strategic importance In line with the actions referred to in Article 2(2) of the Programme Decision, and the commitment in the EU Health Strategy (16) to work across sectors in improving health, high preference will be given to actions that have significant European added value in terms of the following areas:  Contribution to  improving the health of European citizens, as measured where possible by appropriate indictors, including the Healthy Life Years (17) indicator;  reducing health inequalities in and between EU Member States and regions;  building capacity for development and implementation of effective public health policies particularly in areas of high need;  Involvement of new (non-traditional) actors for health in sustained, co-operative and ethically sound actions, both at regional or local level and across participating countries. This includes the public sector, the private sector and stakeholders among wider civil society whose primary aims are not limited to public health (for example among the youth, ethnic groups and other public interest spheres such as environment and sport). Overall preference will be given to activities where tested tools and approaches are to be used. Proposals which meet the above mentioned criteria can be considered of exceptional utility. Priorities are listed in sections corresponding to the strands referred to in the Programme Decision. 3.2. Priority actions for the first strand Improve citizen's health security (18) 3.2.1. Protect citizens against health threats Activities under this objective aim to develop strategies and mechanisms to respond to health threats and emergencies and to support actions underpinning the Decision creating a Community surveillance network (19). Responsibility for the analysis and assessment of communicable diseases falls under the remit of the European Centre for Disease Control (ECDC) (20) and actions developed to support the management of these risks have been developed in consultation with the ECDC. In addition, the programme will cover identification of additional health threats, such as those posed by physical and chemical agents. Activities to coordinate and support the health security preparedness and response capacity and planning of the Member States against biological and chemical agent attacks are being developed by the Health Security Committee in light of the conclusions of the Health Ministers of 15 November 2001 (21). A new priority for the programming period will be work on adaptation to climate change, and in particular on the consequences of climate change to human health. 3.2.1.1. Implementation of Health Security Committee (HSC) priority list (Annex  points 1.1.1-1.1.3-1.1.5) Following the renewal of the mandate of the HSC (22) on a transitional prolongation and extension, a list of priorities in the area of health security has been established in three areas:  Preparedness and response to health threats from CBRN acts of terrorism  Generic preparedness for health emergencies  Influenza preparedness and response [Financing mechanism: Call for proposals or Call for tender] 3.2.1.2. Setting up mechanisms for preventing and responding to health threats through preparedness (Annex  point 1.1.3 and 1.1.1) Preparedness requires a level of coordination beyond countries, institutions and procedures at EU level taking into account the international environment. This can be done through strengthening the consistency between EU legislation and international requirements and the exchange of information for crisis management, focusing in particular on good practices, in order to face and control major public health problems such as pandemics. Contact tracing is one priority raised by recent international events which needs to be addressed by common and agreed procedures. The expected outcomes of the 2008 actions are to clarify in an operational way the articulation between the International Health Regulations (23) and Early Warning and Response System (EWRS) (24) and to develop a framework to identify and exchange good practice in all preparedness activities, including their transferability and procedures for travel related contact tracing.  Support for implementation of International Health Regulations in the EU, including a comparative analysis of the legal provisions of the IHR with the Community acquis [Financing mechanism: Workshops and Call for tender]  Support health system preparedness planning and crisis management in accession and neighbouring (ENP) countries [Financing mechanism: Direct grant agreement with WHO].  Monitoring information exchange mechanisms for crisis management and linking with international exchange tools [Financing mechanism: Administrative agreement with the Joint Research Centre]  Developing procedures for travel related contact tracing [financing mechanism: workshops]  Activities resulting from the green paper on biopreparedness (25) and replies to the public consultation [Financing mechanism: Workshops]  Diffusion to EU Member States of key actions identified within the Global Health Security Initiative (26) [Financing mechanism: Workshops and call for proposals]  EU wide exercises and training  to draft specific exercises from a fixed scenario and to plan, conduct and evaluate exercises in the field of public health. Five targeted deliverables will be: case studies, table top exercises, command post exercises, field exercises, and specific staff training. [Financing mechanism: Calls for tender] 3.2.1.3. Enhance capacity building (Annex  points 1.1.1-1.1.4) Managing and assessing any threat to health requires the integration of epidemiological capacities, service reference laboratory capacities and internationally recognised research laboratory capacities. An appropriate framework for EU reference laboratory activities is required to strengthen capacity building, co-operation and networking, and to offer recommendations on principles and good practice. As a result of 2008 actions, state-of-the-art of existing national systems and ways to promote cooperation and sharing of facilities and equipment will be identified.  Development of Community reference laboratories  Identify the state-of-the-art of existing national systems in order to appreciate the added value of Community reinforcement in terms of: capacity building, networking, fostering of EU Centres, recommendations on standards for reference activities. [Financing mechanism: Calls for tender]  Sharing facilities and equipment  Mutualising of logistic, structures, informatics, technologies, tools capacities, expertise in particular for chemical and radio nuclear detection and protection [Financing mechanism: Joint action]. 3.2.1.4. Develop prevention against existing or emerging health threats (Annex  point 1.1.1) Work in 2008 will focus on modelling measures against newly emerging diseases and threats, in particular:  Scientific modelling activities between Member States on measures for emerging diseases; including not only epidemiological aspects but also elements such as atmospheric dispersion; modelling activities on chemical hazards to health; establishing data requirements for modelling and the implementation of a mechanism to improve access to data required for modelling. [Financing mechanism: Call for proposals] 3.2.1.5. Support and analysis in developing vaccination policy of Member States (Annex  point 1.1.2)  Support for projects with the aim to facilitate the development of risk management and policy initiatives based on scientific assessment provided by ECDC. This concerns in particular seasonal influenza, childhood vaccination and human papilloma virus (HPV) [financing mechanism: Call for proposals and workshops] 3.2.1.6. Adaptation to climate change, and the consequences on human health A Commission Communication on adaptation to Climate Change, including its health effects is planned for adoption towards the end of 2008, resulting from a process aimed at gathering expertise in all Member States. Some activities are necessary to support implementation measures of the communication, and will focus in particular on the following area:  Development and co-ordination of early warning and surveillance systems in specific areas (e.g. cold spells, health effects of flooding, airborne allergens, ultraviolet radiation and vector borne and other human and animal infectious diseases). [Financing mechanism: Call for proposals] 3.2.2. Improve citizens' safety Activities at European level in this area aim to identify risks to health and evaluate their possible impact, in addition to complementing national measures in tackling avoidable incidents and patient safety by increasing awareness and fostering knowledge exchange. Furthermore, the EU has a Treaty obligation to set standards of quality and safety of organs and substances of human origin for medical use. Actions under the Programme will support the implementation of Community legislation on blood, tissues and cells. 3.2.2.1. Structure for public health advice on Toxic chemicals events (Annex  Point 1.2.1)  Develop structures and arrangements to exchange early warning information on chemical events and coordinate measures to respond to such events, particularly as regards International Health Regulations requirements. [Financing mechanism: Administrative agreement with the Joint Research Centre] 3.2.2.2. Safety of blood, tissues, cells, organs (Annex  Point 1.2.2) Specific questions related to blood, tissues, cells and organs remain on the promotion of voluntary unpaid donations, inspections, electronic exchange of data and optimal use. For the implementation of the tissues and cells directives traceability, coding and reporting systems for adverse events should be established at community level. There is a need to support projects that help in managing import and export, registers and reporting obligations of the directives. Stem cells, reproductive cells and new human derivatives are special cases that will require specific attention. On organs, improving quality and safety, increasing organ availability and making transplantation systems more efficient and accessible will require further work following the Commission Communication on organ donation and transplantation. In 2008, the following projects will be prioritised:  Evaluation of post transplant results on organ transplantation: Promote common definitions of terms and methodology to evaluate the results of transplantation. Promote register or network of registers to follow-up on organ recipients, monitor their health and evaluate results. [Financing mechanism: Call for proposals]  Analysis and comparison of the validation and certification of testing methods and testing laboratories in the EU and third countries for the biological markers specified in the blood and tissues and cells Directives. Implications on import and exports of blood, blood components, tissues and cells from and in the third countries [Financing mechanism: Call for tender]  Ad hoc cooperation with the Council of Europe on specific matters related to human substances (blood, tissues, cells, organs). [Financial mechanism: Direct grant agreement with CoE] 3.2.2.3. Risk Assessment Thematic Networks (Annex  Point 1.2.1)  Promotion of the establishment of thematic networks of scientific excellence between EU, national and international Risk Assessment (RA) and scientific advisory bodies for exchange and collaboration on critical issues like nanotechnology, antimicrobial resistance, EMF, as well as on RA methodological aspects (e.g. benchmark approach, non-threshold carcinogenic substances, risk/benefit assessment etc.). [Financing mechanism: Call for proposals] 3.2.2.4. Training of Risk Assessors (Annex  Point 1.2.1)  Promotion of Risk Assessors training initiatives in order to ensure availability of highly qualified assessors to perform consistent and good quality assessment of health risks as required for the application of EU policies and legislation. [Financing mechanism: Call for proposals] 3.2.2.5. Assessment of incidence and causes of allergies (Annex  Point 1.2.1)  Produce, collect and evaluate epidemiological data on incidence and severity of skin and respiratory allergies related to chemicals [Financing mechanism: Call for tender] 3.3. Priority actions for the second strand Promote health (27) Activities under this section are designed to prevent major diseases and reduce health inequalities across the EU, by tackling key health determinants such as nutrition, alcohol, tobacco and drug consumption, as well as social and environmental determinants. Action will also focus on increasing healthy life years and promoting healthy ageing. 3.3.1. Work in rare diseases will focus on continued action to improve knowledge and facilitate access to information on these diseases. Preparation of initiatives to increase healthy life years across the life cycle and tackle health inequalities (Annex  Point 2.1.1). Actions in 2008 to tackle health inequalities and increase healthy life years will focus on children and the working age population using data from existing sources at national and EU level.  Situation analysis of the health of the EU working age population and evaluation of policies and initiatives addressing health aspects of labour market participation. [Financing mechanism: Call for tender]  Children and young people:  Policy consultations with youth stakeholder representation, on improving health in young people [Financing mechanism: Call for tender]  state of the art reviews on aspects of health of children and young people and review of MS policies [Direct grant agreement with WHO]  Expert review and proposals for monitoring trends in health inequalities in the EU [Financing mechanism: Call for tender]  Support for a feasibility study towards a non-for-profit foundation in one or more Member States dedicated to receive unrestricted donations from voluntary contributors whose interests are in fostering the overall goals of the health programme. This would include input on the legal framework, criteria for donors and the operating principles. [Financing mechanism: Call for tender]  Public health capacity building  Support for capacity building in the development and implementation of policies for public health and health promotion. Baseline assessment of capacity for the development, implementation and monitoring of public health policies at national and sub-national level in Europe and recommendations, guidelines and initiatives for strengthening capacity. This should be particularly in areas of high need, with the aim to reduce health inequalities. [Financing mechanism: Call for proposals]  Financial support to non-governmental organisations primarily active in the field of public health and health promotion at a European level. [Financing mechanism: Operating grants] (28).  Support towards the implementation of specific strategies on health determinants. [Financing mechanism: Call for tender] 3.3.2. Reduction of health inequalities between EU regions (Annex  Point 2.1.2) As indicated in the Health Strategy, the potential for regional policy to contribute to the health sector and help improve the population's health should be maximised. This includes ensuring that structural funds are used effectively to improve population health. In particular, support under the Operational programmes of the structural funds should be used to address health infrastructure capacity building deficits. In 2008, the Health Programme will be a key instrument to facilitate exchange of good practice and experiences between and within Member States. Priority actions are to:  Create a cooperation mechanism between regions and local bodies for the effective use of structural funds for health and promote the exchange of good practices. Key actions should include an inventory of existing information and expertise, assessing potential synergies between the existing networks and key stakeholders and creating an umbrella organisation to coordinate actions. [Financing mechanism: Call for proposals]  Participating in the Regions for economic change initiative, led by DG-REGIO, and in particular the fast-track networks. [Financing mechanism: Call for tender]  Extending the results of the Euregio (29) project financed by the 2003 Work Plan of the Public Health Programme (2003-2008) to cover the Convergence and the Regional Competitiveness and Employment objectives of the European Regional Development Fund and the European Social Fund, with the aim of identifying the best actions that could be disseminated to the regions. [Financing mechanism: Call for proposals] 3.3.3. Improving mental health and healthier living (Annex  Point 2.2.1) Actions to promote a healthy lifestyle and tackle health problems resulting from lifestyle related health determinants will build on the activities funded in the first public health programme. All activities will be in line with the overall strategic approach on mental health (30), the Commission communication on combating HIV/AIDS (31), the White Paper on nutrition and physical activity (32) and the work of and the work of the EU Platform for Action on Diet, Physical Activity and Health. 3.3.3.1. Mental health:  Development  with public, professional and civil society organisations  of guidelines integrating mental health promotion and mental disorder prevention into training and practice of health professionals and professionals in social services and identification of best practices for combating social exclusion of people with mental health problems. [Financial mechanism: Call for proposals]  Assessment of the impact of media, advertisement and role models on mental health [Financing mechanism: Call for proposals or Call for tender] 3.3.3.2. Sexual health:  Core funding support for existing or new European sexual health network(s) [Financing mechanism: Operating grant]  Sexual health situation analysis and review of effectiveness of interventions. [Financing mechanism: Call for tender]  Sexual health stakeholder consultations on policy development. [Financing mechanism: Call for proposals or Call for tender] 3.3.3.3. HIV/AIDS:  Projects on HIV/AIDS prevention in young people, awareness raising among the general public and dissemination of good practices. [Financing mechanism: Call for proposals]  Core funding support for HIV/AIDS prevention network(s) [Financing mechanism: Operating grant]  Collaborative activities to increase access to antiretroviral treatment and treatment of co-infections in new Member States and European neighbourhood countries [Financing mechanism: Call for tender] 3.3.3.4. Nutrition, overweight and obesity related health issues:  Implementation and exchange of good practice on comprehensive initiatives to address healthy living in young people incorporating life skills training, parental involvement and whole school/whole community actions. [Financing mechanism: Call for proposals]  Study of the potential for reformulation of manufactured foods to reduce the levels of fat, saturated and trans fats, salt and sugar. [Financing mechanism: Call for tender]  Development of good practice on the reformulation of manufactured foods. [Financing mechanism: Call for proposals]  Promoting physical activity through infrastructure, planning and better use of the physical environment: good practice at local/regional level. [Financing mechanism: Call for proposals] 3.3.4. Addiction prevention (Annex  Point 2.2.1) Actions to promote health through tackling addiction related health determinants will build on the activities funded in the first public health programme. Activities will be in line with the approach set out in the Commission communication on an EU strategy to support Member States in reducing alcohol-related harm (33), the EU Drugs Strategy and Action Plan, the Council Recommendation on Drugs (34), the Drug Prevention and Information Programme (35) under the framework of the General Programme Fundamental Rights and Justice and the Green Paper Towards a Europe free from tobacco smoke  policy options at EU level (36) as well as the overall EU approach on tobacco control. 3.3.4.1. Smoking prevention and tobacco control:  Specific consideration of the current situation and a future approach towards new audiovisual media services and communications and what impact they have on tobacco advertising and on promoting tobacco control. Focus should be on how to deal with the presence of tobacco in films, in the internet (including tobacco sales), in promotion campaigns and audiovisual media services in general and how to use these services for tobacco control purposes. [Financing mechanism: Call for proposals]  Tobacco control in all policies (i.e. taxation, illicit trade, employment, development, research, etc.). Development of capacity building on tobacco control strategies across all policies in civil society in order to facilitate policies developments and implementations. [Financing mechanism: Call for proposals]  Work in support of the implementation of the tobacco directives, including evaluation of the health warnings and a review of the related literature and evaluation of ingredients [Financing mechanism: Call for tenders and administrative agreement with Joint Research Centre].  Development of innovative strategies and best practices concerning prevention and cessation methods, with a focus on prevention in key settings such as education or workplace, or in young people and teenagers. Proposals should consider gender perspective and how to make nicotine replacement products more acceptable, accessible and effective should be explored. [Financing mechanism: Call for proposals]  Payment of the 2008 Community contribution to the WHO Framework Convention on Tobacco Control (37) [Other activities] 3.3.4.2. Alcohol strategy:  Prevention of harmful alcohol use among young people and  as a specific focus  older people, including the transition period from work to retirement  establishing good practice and formulating prevention guidelines and policies. [Financing mechanism: Call for tender or call for proposals] 3.3.4.3. Preventing drug use and drug related harm:  Addressing the issue of new trends with regard to synthetic drugs' use among young people, in particular in the context of polydrug use, by developing or strengthening a system of exchange of information between Member States that could lead to the development, implementation and evaluation of good practices for demand reduction in this specific domain. [Financing mechanism: Call for proposals]  Reviewing the good practices in preventing drug-related blood-borne infectious diseases, in particular hepatitis (B/C), among injecting drug users to provide adequate guidance documents for practitioners and patients from different settings and vulnerable groups having taken into account an evaluation of the health, social, and economic impacts. [Financing mechanism: Call for proposals] 3.3.5. Improve the quality of physical environment and reduce accidents and injuries (Annex  Point 2.2.4) In line with the European Environment and Health Action Plan (38), activities in 2008 will focus on measures on indoor air quality and exposure to radon. Activities to reduce actions and injuries will focus on implementing the Council recommendations on prevention of injury and promotion of safety (39) and on harmonisation of injury data systems for the development of the Community Injury Database (IDB) (40). 3.3.5.1. Implementation of EU Action Plan on environment and health 2004-2010  Exposure guidelines for indoor air. [Financing mechanism: administrative agreement with the Joint Research Centre]  Review of existing data on indoor air pollutants  including links to tobacco smoke  and their concentration in each member state. [Financing mechanism: Call for tender or administrative agreement with the Joint Research Centre]  Preventive and remedial measures in MS to reduce exposure to radon. [Financing mechanism: Administrative agreement with the Joint Research Centre or Call for proposals]  Mainstreaming of training in support of EU Environment and Health Action Plan into the curricula for education, training, and continuous professional development of environmental health professionals. [Financing mechanism: Direct grant agreement with WHO] 3.3.5.2. Council Recommendations on Prevention of injury and promotion of safety  Maintaining (data check, reporting), promoting (training, start-up support), expanding (to thirty-two countries) and enhancing the IDB system into a sustainable part of the health statistic system. This includes completing the development of the IDB into an all injury data base with information on products and service safety and harmonizing injury data collection systems such as incidence and mortality statistics, hospital discharge registers and accidents and emergency based surveillance systems, including statistical coding systems for external causes of accidents and injuries, in view of providing a comprehensive basis for Community injury statistics and for the Community health indicators on injuries. [Financing mechanism: Call for proposals]  Injury prevention as a major action priority within national health promotion programmes. [Financing mechanism: Call for proposals]  Integrating injury prevention in curricula for vocational training of local health service providers, teachers, sport coaches, product designers and urban planners. [Financing mechanism: Call for proposals] 3.3.6. Action on rare diseases (Annex  Point 2.2.2) High-quality diagnosis, treatment and information for people suffering from rare diseases are priority issues for the European Commission as established in the EU Health Strategy. Activities will support continued EU action in these diseases, and will focus in particular on the following areas:  Improving codification and classification of rare diseases in the context of the ICD-10 revision. [Financing mechanism: Call for tender]  Development and maintenance of rare diseases registers and information networks in certain areas (e.g. rare anaemias) [Financing mechanism: Call for proposals]  Scientific assistance to the Task Force on Rare diseases. [Financing mechanism: Call for proposals and/or joint action] 3.4. Priority actions for the third strand Generate and disseminate health information and knowledge (41) Good quality and comparable information about the health of the European population underpins sound decision making at every level of a healthcare system and makes an essential contribution to the improvement of health. The European Union is well placed to assist Member States in providing appropriate information to support their national health policies. The following areas have been identified for specific action in 2008: 3.4.1. Development of a sustainable health monitoring system with mechanisms for collection of comparable data and information, with appropriate indicators (Annex  Point 3.2.1) Actions already supported at European level have concentrated on developing a number of comparable indicators, resulting in a first set of European Community Health Indicators (ECHI), which are widely disseminated. Improvements in these indicators by refinement and disaggregation and improvements in sources have been identified as priority areas. 3.4.1.1. Monitoring, consistency and quality assurance of health information Network of experts for the monitoring and review of the consistence and the quality of the use of health information in the actions and structures under the Programme Decision [Financing mechanism: Call for proposals] 3.4.1.2. Health indicators  Assess the impact of specific diseases or risk factors on the Healthy Life Years indicator and developing appropriate estimates of the Global Burden of Disease associated with specific diseases. [Financing mechanism: Call for proposals or joint action]  To link mortality to census data on socioeconomic status or by analysing self-reported health by socioeconomic position. To improve knowledge on socioeconomic inequalities in such determinants as health-related behaviours, housing and working conditions, psychosocial factors and health care utilization taking into account political priorities expressed in point 4.3.2. [Financing mechanism: Call for proposals or joint action]  Further development of the ECHI system to cover a broad range of health indicators from all Member States (creation of fact sheets definitions, implementation of ECHI in each member State and at EU level, design of further steps, design on a EU level plan for the health information system and test the data flow between Member States and a central EU capacity for health monitoring). Activities to develop the ECHI shortlist related to the development of health promotion, prevention, and public policy indicators, including tobacco control. [Financing mechanism: Call for tender or joint action] 3.4.1.3. Surveillance networks and best practices on major and chronic diseases  In line with existing or necessary networks needing further development in operating the health information system at European level, priority should be given in 2008 to cardiovascular diseases [acute myocardial infarction/acute coronary syndrome and stroke (with the possibility to distinguish between ischemic and hemorrhagic stroke)], vision impairment, hearing loss, rheumatic diseases, Autism Spectrum Disorders, learning disabilities and neurodegenerative diseases not covered by existing actions. [Financing mechanism: Call for proposals] 3.4.1.4. Health surveys:  Supporting national authorities in the implementation of the European Health Interview survey [Financing mechanism: Subdelegation to Eurostat]  Development of the European Union Health Surveys Information Database [Financing mechanism: Subdelegation to Eurostat]  To implement a pilot European Health Examination Survey in some Member States in order to test the examination modules for this survey defined by the earlier projects, so to contribute to completing the health surveillance and the ECHI indicators in the EU. [Financing mechanism: Call for tender]  Analysis of health survey data for child and adolescent population (less than 15 years) not covered in the existing European Health Survey System. [Financing mechanism: Call for proposals]  To contribute to the World Mental Health Survey on the basis of existing EU mental health surveys. [Financing mechanism: Call for proposals]  European-Wide Horizontal Integration of European and National Household Budget Survey Data (HBS) on food availability integrating the information sources from recent and ongoing EU health actions and research into the DAFNE Data Base; these actions are complementary to those covered by the Community Statistical Programme. [Financing mechanism: Call for proposals]  To implement SANCO modules in the Commission Eurobarometer survey. [Financing mechanism: Call for tender] 3.4.2. Development of mechanisms for analysis and dissemination (Annex  Point 3.2.2) The European Commission is launching public health reports dealing with topical public health issues that provide the basis for further policy developments. The aim of launching the reports is to bring together top European scientists and officials dealing with public health and statistics from all EU countries to contribute together to the European Health Information and Knowledge system. The EU Health Portal (42) should be the privileged dissemination tool for the European Health Information and Knowledge system. 3.4.2.1. System of Health Accounts  Refinement and new manual of the System of Health Accounts for actions not covered by the Community Statistical Programme. [Financing mechanism: Direct grant agreement with OECD] 3.4.2.2. Health Reporting  European health status report on the gender dimension of health [Financing mechanism: Call for tender] 3.4.2.3. Implementation and management of the EU Health Portal and other IT mechanisms for the operation of the EU Health Information System  Development and management of the EU Public Health Portal and other ICT tools for the collection and dissemination of health monitoring and information. [Financing mechanism: Call for tender] 3.4.2.4. Communication activities on the Health Programme (2008-2013)  Support for activities which aim to communicate the outputs of the activities financed through the Programme Decision. [Financing mechanism: Call for tender] 3.4.2.5. Non-expenditure health care data:  Supporting national authorities in the improvement of quality of non-expenditure health care data collections [Financing mechanism: Subdelegation to Eurostat]. 3.4.3. Exchange knowledge and best practice (Annex  Point 3.1.1) Activities in this area aim firstly to enhance the capacity of professionals, communities and organisations to obtain, adapt, and generate knowledge and best practices, and secondly to connect organisations, and individuals locally and globally as a means facilitate knowledge sharing and dialogue. 3.4.3.1. Ehealth (43)  To develop the concept and basis of a protected web platform for multimedia content and communication, capable of drawing and sending relevant health information from and to distributed sources (for support of patient movement and education and training of health professionals, among others) [Financing mechanism: Call for tender]  Report on disseminating health-related information using ICT in Europe [Financing mechanism: Call for tender]  Research into the incentives and drivers of adoption of ICTs in the health sector and development of related indicators for monitoring and benchmarking (including case studies to provide new data and insights) [Financing mechanism: Direct grant agreement with OECD] 3.4.3.2. European Best Practice in Genome-based Information and Technologies  To produce the first edition of European Best Practice Guidelines for Quality Assurance, Provision and Use of Genome-based Information and Technologies using an interdisciplinary approach by, e.g., Public Health experts, EU lawyers, Human Geneticists and patient groups reviewing the available evidence including evidence emerging from relevant European research and health action networks. [Financing mechanism: Call for proposals] (1) Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (OJ L 271, 9.10.2002, p. 1). (2) See http://ec.europa.eu/health/ph_projects/project_en.htm (3) Council Regulation (EC, Euratom) No 1605/2002. (4) OJ L 11, 16.1.2003, p. 1. (5) Indicative amount, subject to approval of the Budget Authority. (6) After the entry into force of the relevant agreements for the participation in the second Health Programme. (7) Indicative amount, subject to approval of the EFTA Agreement. (8) Indicative amount: this figure is the maximum amount and depends on the actual amount of the contribution paid by the Candidate Countries. (9) http://ec.europa.eu/phea/index_en.html (10) OJ L 294, 29.10.2002, p. 1. FP6 public health related projects can be found at: http://www.cordis.lu/lifescihealth/ssp.htm (11) OJ L 412, 30.12.2006, p. 1. (12) Co-funded by the Presidency. (13) Commission Decision 2004/210/EC (OJ L 66, 4.3.2004, p. 45). (14) Commission Decision of 15 March 2005 on the Internal Rules on the implementation of the general budget of the European Communities (Commission section). (15) See: http://ec.europa.eu/health/ph_projects/project_en.htm (16) COM(2007) 630 final White paper Together for Health: A Strategic Approach for the EU 2008-2013 see http://ec.europa.eu/health/ph_overview/Documents/strategy_wp_en.pdf (17) See http://ec.europa.eu/health/ph_information/indicators/lifeyears_en.htm (18) Point 1. of the Annex to the Programme Decision. (19) Decision No 2119/98/EC of the European Parliament and of the Council (OJ L 268, 3.10.1998, p. 1). (20) Regulation (EC) No 851/2004 of the European Parliament and of the Council (OJ L 142, 30.4.2004, p. 1). (21) http://ec.europa.eu/health/ph_threats/Bioterrorisme/bioterrorism01_en.pdf (22) http://www.consilium.europa.eu/ueDocs/cms_Data/docs/pressData/en/lsa/92911.pdf (23) http://www.who.int/csr/ihr/en/index.html (24) https://webgate.cec.eu.int/ewrs/. The EWRS has been established by The Network for the Surveillance and Control of Communicable Diseases in European Parliament and Council Decision No 2119/98/EC. (25) Green Paper on bio-preparedness COM(2007) 399 final of 11 July 2007. (26) http://www.ghsi.ca/english/index.asp (27) Point 2. of the Annex to the Programme Decision. (28) Organisations already contributing to general development of EU public health policy. (29) Euregio: Evaluation of cross border activities in the European Union: http://ec.europa.eu/health/ph_projects/2003/action1/action1_2003_23_en.htm (30) Green paper Promoting the mental health of the population. Towards a strategy on mental health for the EU (COM(2005) 484 final of 14.10.2005). (31) Communication from the Commission to the Council and the European Parliament (COM(2005) 654 final of 15.12.2005). (32) http://ec.europa.eu/health/ph_determinants/life_style/nutrition/documents/nutrition_wp_en.pdf (33) COM(2006) 625 of 24 October 2006. (34) Council Recommendation 2003/488/EC (OJ L 165, 3.7.2003, p. 31). (35) http://ec.europa.eu/justice_home/funding/drugs/funding_drugs_en.htm (36) COM(2007) 27 final of 30 January 2007. (37) 2004/513/EC: Council Decision of 2 June 2004 concerning the conclusion of the WHO Framework Convention on Tobacco Control (OJ L 213, 15.6.2004, p. 8). (38) Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee  The European Environment & Health Action Plan 2004-2010 (COM(2004) 416 final of 9.6.2004). (39) Council Recommendation of 31 May 2007 on the prevention of injury and the promotion of safety (OJ C 164, 18.7.2007, p. 1). (40) https://webgate.ec.europa.eu/idb/ (41) Point 3. of the Annex to the Programme Decision. (42) http://health.europa.eu (43) In this context ehealth means the dissemination of information using electronic means. ANNEX II General principles and selection, award and other criteria for financial contributions to the actions under the second community programme in the field of health (2008-2013) CALL FOR PROPOSALS FOR PROJECTS (Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007, Article 4.1(a)) This document applies only to co-funding of individual actions under the second Health Programme through grants after calls for proposals. 1. GENERAL PRINCIPLES 1. The Financial Regulation and its Implementing Rules are the reference documents for the implementation of the second Health Programme. 2. Grants must comply with the following principles:  Co-financing rule: external co-financing from a source other than Community funds is required, either by way of the beneficiarys own resources or the financial resources of third parties. Contributions in kind from third parties may be considered as co-financing if considered necessary or appropriate (Articles 113 of the Financial Regulation and 172 of the Implementing Rules).  No-profit rule: the grant may not have the purpose or effect of producing a profit for the beneficiary (Articles 109(2) of the Financial Regulation and 165 of the Implementing Rules).  No-retroactivity rule: expenditure eligible for financing must be incurred after the agreement is signed. In exceptional cases, it may be acceptable to consider expenditure that was incurred from the date of submission of the grant application, but not earlier (Article 112 of the Financial Regulation).  No-cumulation rule: only one grant may be awarded for a specific action carried out by a given beneficiary per financial year (Article 111 of the Financial Regulation) (1). 3. Proposals for actions (projects) will be evaluated on the basis of three categories of criteria:  exclusion criteria, to assess the applicants eligibility  Article 114 of the Financial Regulation;  selection criteria, to assess the applicants financial and operational capacity to complete the proposed action  Article 115 of the Financial Regulation;  award criteria, to assess the quality of the proposal taking into account its cost. These three categories of criteria will be considered consecutively during the evaluation procedure. A project which fails to meet the requirements of one category will not be considered at the next evaluation stage and will be rejected. 4. In respect of the Second Health Programme, priority will be given to projects which:  have an innovative character in relation to the existing situation and are not of a recurrent nature;  provide added value at European level in the field of public health: projects are to yield relevant economies of scale, involve as many eligible countries in relation to the scope of the project and are capable of being replicated elsewhere;  contribute to and support the development of Community policies in the field of public health;  devote adequate attention to an efficient management structure, a clear evaluation process and a precise description of the expected results;  include a plan for using and disseminating the results at European level to appropriate target audiences. 2. EXCLUSION CRITERIA 1. Applicants will be excluded from participation in an award procedure of the second Health Programme if they: (a) are bankrupt or being wound up, are having their affairs administered by the courts, have entered into an arrangement with creditors, have suspended business activities, are the subject of proceedings concerning those matters, or are in any analogous situation arising from a similar procedure provided for in national legislation or regulations; (b) have been convicted of an offence concerning their professional conduct by a judgment which has the force of res judicata; (c) have been guilty of grave professional misconduct proven by any means which the contracting authority can justify; (d) have not fulfilled obligations relating to the payment of social security contributions or the payment of taxes in accordance with the legal provisions of the country in which they are established or with those of the country of the Authorizing Officer or those of the country where the contract is to be performed; (e) have been the subject of a judgment which has the force of res judicata for fraud, corruption, involvement in a criminal organisation or any other illegal activity detrimental to the Communities financial interests; (f) are currently subject to an administrative penalty referred to in Article 96(1) of the Financial Regulation; (g) have received unlawful aid, on which the Commission has adopted a negative decision involving a recovery order, and the aid has not been recovered in accordance with Article 14 of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty. Evidence: Candidates shall provide a declaration on their honour, duly signed and dated, stating that they are not in one of the situations listed above. 2. Any proposals received after the deadline for receipt, any incomplete proposals or failing to meet the formal requirements laid down in the call for proposals will be excluded from participation in the Second Health programme, with the exception of obvious clerical errors within the meaning of Article 178(2) of the Implementing Rules. Each application must be complete and contain at least the following documents:  Administrative data on the main partner and associated partners;  Technical description of the project;  Global budget of the project and the requested level of Community co-financing. Evidence: Application content. 3. Actions which have already commenced by the date on which the grant application is registered will be excluded from participation in the Public health programme. Evidence: The scheduled commencement date and duration of the action must be specified in the grant application. 3. SELECTION CRITERIA Only proposals which have satisfied the requirements of the exclusion criteria will be eligible to be evaluated. All the following selection criteria have to be fulfilled. 1. Financial capacity Applicants must have stable and sufficient sources of funding to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Evidence: Applicants must supply the profit and loss account and the balance sheets for the past two complete financial years. The verification of financial capacity will not apply to public bodies, or to international public organisations created by inter-governmental agreements or to specialist agencies created by the latter. 2. Operational capacity The applicant must have the professional resources, competences and qualifications required to complete the proposed action. Evidence: Applicants must supply the organisations most recent annual activity report including operational, financial and technical details and the curricula vitae of all relevant professional staff in all the organisations involved in the project. 3. Additional documents to be supplied at the request of the Commission If so requested, applicants must supply an external audit report produced by an approved auditor, certifying the accounts for the last financial year available and giving an assessment of the applicants financial viability. 4. AWARD CRITERIA Only projects which have satisfied the requirements of the exclusion and the selection criteria will be eligible for further evaluation on the basis of the following award criteria. The call for proposals shall determine how the blocks of the award criteria listed below are to be applied. 1. Policy and contextual relevance of the project (a) Projects contribution to the second Community Programme in the field of Health and its annual work plan in terms of meeting the objectives and priorities; (b) Strategic relevance in terms of expected contributions to the existing knowledge and implications for health; (c) Added value at European level in the field of public health:  impact on target groups, long term effect and potential multiplier effects such as replicable, transferable and sustainable activities;  contribution to, complementarity, synergy and compatibility with EU relevant policies and other programmes; (d) Pertinence of the geographical coverage Applicants must ensure that a geographical coverage of the project is appropriate with regard to its objectives, explaining the role of the eligible countries as partners and the relevance of the project resources or target populations they represent. Proposals at national or sub-national dimension (i.e. which involve only one eligible country or a region of a country) will be rejected. (e) Adequacy of the project with social, cultural and political context Applicants must relate the project with the situation of the countries or specific areas involved, ensuring the compatibility of the envisaged actions with culture and views of the target groups. 2. Technical quality of the project (a) Evidence base Applicants must include the problem analysis and clearly describe the factors, the impact, the effectiveness and applicability of measures proposed; (b) Content specification Applicants must clearly describe the aims and objectives, target groups including relevant geographical factors, methods, anticipated effects and outcomes; (c) Innovative nature, technical complementarity and avoidance of duplication of other existing actions at EU level Applicants must clearly identify the progress the project intends to accomplish within the field in relation with the state of the art and ensure that there will be neither inappropriate duplication nor overlap, whether partial or total, between projects and activities already carried out at European and international level. (d) Evaluation strategy Applicants must clearly explain the kind and adequacy of methods proposed and indicators chosen. (e) Dissemination strategy Applicants must clearly illustrate the adequacy of envisaged strategy and methodology proposed to ensure transferability of results and sustainability of the dissemination. 3. Management quality of the project and budget (a) Planning and organisation of the project Applicants must describe the activities to be undertaken, timetable and milestones, deliverables, nature and distribution of tasks, risk analysis. (b) Organisational capacity Applicants must describe the management structure, competency of staff, responsibilities, internal communication, decision making, monitoring and supervision; (c) Quality of partnership Applicants must describe the partnerships envisaged in terms of extensiveness, roles and responsibilities, relationships among the different partners, synergy and complementarity of the various project partners and network structure. (d) Communication strategy Applicants must describe the communication strategy in terms of planning, target groups, adequacy of channels used, visibility of EU co-funding. (e) Overall and detailed budget Applicants must ensure that budget be relevant, appropriate, balanced and consistent in itself, between partners and with the specific objectives of the project. Budget should be distributed within partners at a minimum reasonable level, avoiding excessive fragmentation. (f) Financial management Applicants must describe financial circuits, responsibilities, reporting procedures and controls. Weightings of each block of criteria as a total are the following. Specific weightings for individual criterion of each block will be set out in the call for proposal. 1. Policy and contextual relevance of the project /40 2. Technical quality of the project /30 3. Management quality of the project and budget /30 Maximum total score /100 Thresholds will also be set for each block of criteria, such that any project failing to achieve the threshold marks will be rejected. Following the evaluation, proposals recommended for funding are drawn up in a list, ranked according to the total marks awarded. Depending on budget availability, the highest ranked proposals will be awarded for co-funding. The remaining proposals recommended for co-funding will be placed on a reserve list. (1) This means that a specific action, submitted by one applicant for a grant, can be approved for co-financing by the Commission only once a year, regardless of the length of this action. ANNEX III Eligibility of travel and subsistence expenses These guidelines apply to the reimbursement of travel and subsistence expenses:  of staff employed by the beneficiary (main and associated beneficiaries) of grants and experts invited by the beneficiary to participate in working groups;  when explicitly provided for in service contracts. 1. Flat-rate subsistence allowances cover all subsistence expenses during missions, including hotels, restaurants and local transport (taxis and/or public transport). They apply in respect of each day of a mission at a minimum distance of 100 km from the normal place of work. The subsistence allowance varies depending on the country in which the mission is carried out. The daily rates correspond to the sum of the daily allowance and the maximum hotel price set out in Decision C(2004) 1313 (1) as amended. 2. Missions in countries other than EU-27, Acceding and Applicant countries and EFTA-EEA countries will be subject to the prior agreement of the Commission. This agreement will relate to the objectives of the mission, its costs and the reasons therefore. 3. Travel expenses are eligible under the following conditions:  travel by the most direct and most economic route;  distance of at least 100 km between the place of the meeting and the normal place of work;  travel by rail: first class;  travel by air: economy class, unless a cheaper fare can be used (e.g. Apex); air travel is allowed only for return journeys of more than 800 km;  travel by car: reimbursed on the basis of the equivalent first class rail fare. (1) Commission Decision of 7 April 2004 concerning general implementing provisions adopting the Guide to missions for officials and other servants of the European Commission. ANNEX IV Criteria for financial contributions to joint actions under the second community programme in the field of health (2008-2013) (Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007, Article 4.3) 1. EXCLUSION AND ELIGIBILITY CRITERIA Joint actions may be implemented with public bodies or non-governmental bodies:  which are non-profit making and independent of industry, commercial and business or other conflicting interests,  pursue as their primary goal one or more objectives of the programme,  are designated by a transparent procedures by the participating Country in the Second Community Programme of health,  which do not pursue general objectives directly or indirectly contrary to the policies of the European Union or associated with an inadequate image,  which have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding,  which are not in any of the situations of exclusion listed in Articles 93 and 94 of the Financial Regulation. 2. SELECTION CRITERIA The selection criteria make it possible to assess the applicant's financial standing and operational capability to complete the proposed work programme. Applicants must have the professional resources, competences and qualifications required to complete the proposed action. Applicants must have adequate financial resources to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Each applicant must provide:  A clear, exhaustive and well detailed estimated budget of the expenses in relation to the corresponding activities carried out by each body taking part to the joint project.  A declaration concerning both the availability of sufficient financial own resources that will cover those expenses not supported by the Communitys contribution and a decision to commit its own sources in the case of a lack of financial support awarded by the Community.  A copy of the annual accounts for the last financial year for which the accounts have been closed preceding the submission of the application (for non-profit bodies other than public bodies). The joint action participants must be bodies to which Member States have attributed tasks concerning public health activities, as appropriate to the area covered in the call for proposals. 3. AWARD CRITERIA  Actions contribution to the second Community Programme in the field of Health and its annual work plan in terms of meeting the objectives and priorities.  Potential benefits of the co-operation activities in terms of expected contributions to the existing knowledge or increased effectiveness in the area covered.  Adequate number of Member States participating ensuring that a geographical coverage of the action is appropriate with regard to its objectives, explaining the role of the eligible countries as partners and the relevance of the project resources or target populations they represent.  Clarity and quality of the objectives, work plan, organisation and description of the results and benefits expected as well as communication and dissemination strategies.  Balanced participation of proponents in the activities planned. ANNEX V Criteria for financial contributions to the functioning of a non-governmental body or a specialised network (Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007, Article 4.1 (b)) 1. EXCLUSION AND ELIGIBILITY CRITERIA Financial contributions by the Community may be awarded for the functioning of a non-governmental body or specialised network (hereinafter referred to as organisation) which:  is non-profit making and independent of industry, commercial and business or other conflicting interests,  has members in at least half of the Member States,  has a balanced geographical coverage,  pursue as its primary goal one or more objectives of the programme,  do not pursue general objectives directly or indirectly contrary to the policies of the European Union or associated with an inadequate image,  have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding,  are not in any of the situations of exclusion listed in Articles 93 and 94 of the Financial Regulation. 2. SELECTION CRITERIA The selection criteria make it possible to assess the applicant organisations financial and operational capacity to complete the proposed work programme. Only organisations with the resources necessary to ensure their functioning can be awarded a grant. As evidence of this they must:  attach a copy of the organisations annual accounts for the last financial year for which the accounts have been closed preceding the submission of the application. If the grant application is from a new European organisation the applicant must produce the annual accounts (including balance sheet and profit and loss statement) of the member organisations of the new body for the last financial year for which the accounts have been closed preceding the submission of the application;  present a detailed forward budget for the organisation, balanced in terms of income and expenditure;  attach an external audit report produced by an approved auditor in case of operating grant applications in excess of  ¬ 100 000, certifying the accounts for the last financial year available and giving an assessment of the applicant organisations financial viability. Only organisations with the necessary operational resources, skills and professional experience may be awarded a grant. To this end, the following information must be enclosed in support of the application:  the organisations most recent annual activity report, or, in the case of a newly constituted organisation, the curricula vitae of the members of the management board and other staff and the annual activity reports of the new bodys member organisations;  any references relating to participation in actions financed by the European Commission, conclusion of grant agreements, conclusion of contracts with the Commission or other international organisations and Member States. 3. AWARD CRITERIA The award criteria make it possible to select work programmes that can guarantee compliance with the Commissions objectives and priorities and can guarantee proper dissemination and communication including visibility of the Community financing. To this end, the annual work programme presented with a view to obtaining Community funding must:  be consistent with the objectives of the second Community Programme in the field of health as regards the annual work plan for 2008;  describe the organisations activities as regards to the priorities detailed in the work plan for 2008;  guarantee appropriate management of funds, distribution of tasks among the partners , coordination of the project, timely delivery of actions over the agreed timeline and the general visibility of both the organisation and its activities. The work programme must be clear, realistic and well detailed, in particular as regards the following aspects:  clarity of the objectives and their suitability for achieving the desired results;  description of the activities planned, tasks and responsibilities and timetables, including actions on communication and dissemination. The work programme must be cost-effective and thus demonstrate that the budget is commensurate with the resources to be used. The work programme must describe the internal and external evaluation of the actions and the indicators to be used in order to verify that the own objectives of the work programme have been achieved.